Title: To James Madison from James Leander Cathcart, 30 September 1806
From: Cathcart, James Leander
To: Madison, James



Sir,
George Town, Columbia  Septr. 30th: 1806.

Inclosed I have the honor to transmit for your inspection and final Settlement my Accompts and Vouchers for expenditures occasioned by the Tunisian Embassy.  The accurate manner in which they are Stated & Vouch’d for, I hope will uperceed the unfavorable impressions, that the malicious falshoods of my Punic companion were calculated to make.
I likewise inclose you triplicates of the Invoices, bills of lading, charter party, and every other necessary document relative to the present voyage, undertaken by the Two Brothers Captain Candler.  The originals & duplicates, have been intrusted to the care of Doctor Thomas Triplett, to be deliver’d to Mr. Lear & Doctor Dodge according to your orders, with a letter to each of them from myself, a Copy of which accompanies this.
The enclosed affidavit made by Lieut. Wederstrandt will prevent the Department of State from becoming liable for the Debenture upon Melli’s goods.  They were never landed & every precaution that was necessary on my part was used to prevent difficulty.  Consequently upon the arrival of the Consuls Certificate of the Goods being actually landed at Tunis, and the presenting the affidavit, the bonds given at the Custom House, will be cancelled.  I have the honor to continue with the greatest respect and esteem Sir, Your Obedt: Servant,

James Lear. Cathcart

